Citation Nr: 1706801	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  96-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disability.

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active duty for training from December 1988 to July 1989, and subsequent periods of active duty for training with the National Guard, including in May 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim of entitlement to service connection for a right eye disorder.  He perfected a timely appeal to that decision.  The RO is the agency of original jurisdiction (AOJ).  

On May 21, 2003, the Veteran appeared and offered testimony at hearing before a Veterans Law Judge (VLJ), sitting at the AOJ.  A transcript of the hearing is of record.  In April 2012, the Board notified the Veteran that the VLJ who conducted the May 2003 hearing was no longer employed at the Board; he was offered the opportunity to testify at another hearing.  In May 2012, the Veteran indicated that he desired a Travel Board hearing for the issues on appeal.  Consequently, in September 2012, the Board remanded the case in order to afford the Veteran another opportunity to have a hearing before a VLJ.  On November 23, 2016, the Veteran appeared at the AOJ and testified at a videoconference hearing before the undersigned VLJ with regard to the right eye claim.  A transcript of the hearing is of record.  

By a November 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for a right eye disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2005 Joint Motion for Remand (Joint Motion), the Court remanded the appeal in June 2005 for additional development and consideration.  

In November 2005, the Board remanded the Veteran's appeal to the RO for additional development.  By a rating action in January 2007, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  He perfected a timely appeal to that decision.  Following the development requested in the Board remand, supplemental statements of the case (SSOCs) were issued in August 2007, April 2008, January 2010 and October 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right eye disability, a neck disorder, and PTSD.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  S/C-Right eye disability.

The Veteran essentially contends that he developed a right eye disorder as a result of his period of active duty training.  At his personal hearing in November 2016, the Veteran testified that he was first informed that he had cataracts in December 1988 while he was on active duty training; he stated that he had been experiencing pain and blurry vision in the right eye.  The Veteran maintained that his exposure to the sun, dust, smoke and gas chamber aggravated the cataracts in the right eye.  The Veteran indicated that they did not wear safety goggles; as a result, gas would splash up and get into your eyes.  He stated that he was also regularly exposed to direct sunlight without safety gear.  The Veteran related that he experienced decreased visual acuity while on active duty training; he was first diagnosed with cataracts in the right eye in January 1989.  It was reported that Dr. Hassan has opined that the cataracts in the right eye was aggravated by his exposure to the elements.  The Veteran indicated that he underwent cataract surgery in the right eye; however, he still experiences blurry vision in the right eye.  

A review of the Veteran's claims file reveals that there are additional and relevant VA records which have not been associated with the claims file.  Significantly, the electronic claims file includes a Compensation and Pension Exam Inquiry document which indicates that, after the above mentioned hearing but before the adjudication of the claim, the Veteran was scheduled to undergo an eye examination on December 29, 2016.  Specifically, in the examination request, the VA examiner was asked to provide an opinion as to whether the Veteran's right eye cataract was at least as likely as not incurred in or caused by and inservice injury, event or illness.  However, a record of that examination is not associated with the electronic claims file.  Given the additional development ordered by the RO and additional evidence, the case must be remanded so that the RO may readjudicate the issue in the first instance.  Thus, on remand, these records should be associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c) (West 2014); 38 C.F.R. § 3.159 (c) (2016).  


B.  S/C-PTSD.

Review of the record shows that the Veteran filed a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative on September 3, 1993, appointing Disabled American Veterans as his representative.  Another form was executed in July 2005 on behalf of DAV.  Subsequently, in December 2009, the Veteran filed a VA form 21-22a, signaling a change in his representative to Mark R. Lippman, an attorney.  Another VA Form 21-22a was executed in March 2012 in which the Veteran again appointed March R. Lippman as his representative with respect to four listed issues, including service connection for a right eye disability.  In October 2013, the Veteran effectively revoked the appointment of DAV as his representative.  

The Board notes that, in November 2016, the Veteran presented testimony at a videoconference hearing before the undersigned solely as to the issue of entitlement to service connection for a right eye disorder.  Notably, at the time of the November 2016 hearing, the Veteran was represented by a private attorney from the office of Mark Lippman, whose representation of the Veteran was limited to the issue of service connection for a right eye disability.  While the issue of entitlement to service connection for PTSD had been certified to the Board, there was some confusion as to whether the Veteran had proper representation on that issue.  It was also noted that a DAV representative indicated that they did not have access to the Veteran's file and were not representing him at that time.  Therefore, the Veteran requested postponement of the hearing on the issue of service connection for PTSD to a later date in order to afford him the opportunity to obtain representation.  The undersigned did not take testimony on the PTSD claim.


C.  S/C-Neck disability.

Additionally, a review of the claims file shows that, in June 2015, the RO denied service connection for a neck disorder.  In a statement received in July 2015, the Veteran submitted a Notice of Disagreement (NOD) with the denial of service connection for a neck disorder.  In July 2015, the Veteran's service representative submitted an NOD with the June 2015 rating decision, which denied service connection for a neck disability.  However, there is no indication that a Statement of the Case (SOC) was furnished.  Thus, a remand is required. Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge with respect to the issue of entitlement to service connection for PTSD, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.  

2.  Furnish the Veteran and his representative an SOC that addresses the issue of entitlement to service connection for a neck disorder.  Advise them of the time limit for filing a Substantive Appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.  

3.  Obtain all outstanding treatment records that are not currently of record with regard to the right eye claim.  Specifically, obtain the report of the right eye examination ordered by the RO in December 2016.  If no such VA examination was performed, the RO should document that fact in the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

4.  The AOJ should readjudicate the right eye claim, to include consideration of any additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in October 2011.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond, before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  



